Exhibit 10.32

 

Exhibit 10.32 as filed with 10-K    Confidential treatment has been requested
for portions of this exhibit. The copy filed herewith omits the information
subject to the confidentiality request. Omissions are designated as [*]. A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

THIRD AMENDMENT TO AMENDED AND RESTATED SERVICES AGREEMENT

This THIRD AMENDMENT TO THE AMENDED AND RESTATED SERVICES AGREEMENT (this “Third
Amendment”) is made effective as of January 25, 2008 (the “Third Amendment
Effective Date”) by and between DIRECTV, Inc., a California corporation
(“DIRECTV”), and TiVo Inc., a Delaware corporation (“TiVo”) (collectively, the
“Parties”).

Recitals

Whereas, the Parties entered into that certain Amended and Restated Services
Agreement having an effective date of March 31, 2005 (the “Services Agreement”),
that certain First Amendment to the Amended and Restated Services Agreement
dated April 7, 2006 and that certain Second Amendment to the Amended and
Restated Services Agreement dated July 25, 2007;

Whereas, the Parties wish to amend certain provisions in the Services Agreement
and set forth additional understandings related thereto.

Now, Therefore, the Parties agree as follows:

Agreement

Unless stated otherwise, capitalized terms used herein shall have the meanings
set forth in the Services Agreement.

 

  1. Approved Lead Generation. Exhibit C of the Services Agreement is deleted
and replaced in its entirety with the text set forth on Attachment 1 to this
Third Amendment.

 

  2. Effect of Amendment; Counterparts. Except as expressly modified herein, all
other terms and condition of the Services Agreement shall remain in full force
and effect. This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same original.

In Witness Whereof, TiVo and DIRECTV have duly executed this Third Amendment by
their respective duly authorized officers.

 

TiVo Inc.     DIRECTV, Inc. By:   /s/ Naveen Chopra     By:   /s/ Eric Shanks
Name:   Naveen Chopra     Name:   Eric Shanks Title:   Vice President     Title:
  Executive Vice President Date:   2/1/2008     Date:   2/18/2008



--------------------------------------------------------------------------------

Attachment 1

“EXHIBIT C

APPROVED LEAD GENERATION FUNCTIONALITY

To qualify as Approved Lead Generation Functionality, an instance of Lead
Generation and Submission Functionality must:

 

1. Not collect customer information from any end user of the DIRECTV DVR
Receiver who does not affirmatively choose to receive a product, service or
information, or to be included in a promotional mailing list about the products
or services of the advertiser (such product, service, information, or inclusion
in a promotional mailing list, the “Lead Gen Result”);

 

2. Ensure that customer information of any end user of the DIRECTV DVR Receiver
who elects to receive the Lead Gen Result is used [*] to provide the Lead Gen
Result for a period of no more than [*] and such customer information is [*];
provided however, that the Advertiser may use such customer information [*] for
a period of [*] and such customer information [*].

 

3. Utilize a third party (other than the customer for the Lead Generation and
Submission Functionality (the “Advertiser”)) approved by DIRECTV in its
reasonable discretion, which is bound to non-use and non-disclosure obligations
to DIRECTV at least as restrictive as those set forth herein to provide the Lead
Gen Result; provided, however, that the Advertiser may use customer information
from any end user of the DIRECTV DVR Receiver solely to provide the Lead Gen
Result if the Advertiser executes a non-disclosure agreement in a form
acceptable to DIRECTV in its sole and absolute discretion.

 

4. Ensure that customer information is kept in strict confidence, using prudent
methods to safeguard such customer information, including encryption and
password protection, and ensuring that customer information is not transferred,
sold or otherwise disclosed to any third party other than a permitted Advertiser
without DIRECTV’s prior written consent.

 

5. Ensure that such customer information provided to a permitted Advertiser does
[*].

 

6. Provide clear customer disclosure and communication as to the scope of use of
collected customer information and the restrictions applicable thereto.

 

7. Identify a toll-free number that customers can use to answer their questions.

 

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2